El Juez Pbesidente Se. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Considercmdo: que con arreglo al Artículo 1654 de la Ley de Enjuiciamento Civil la prueba en los interdictos de retener y recobrar la posesión, debe versar precisa y exclusivamente sobre los dos extremos á que se refiere el Artículo 1650 de la propia ley, es decir, sobre el hecho de estar el demandante en *168la posesión ó en la tenencia de la cosa objeto del interdicto, y de haber sido inquietado ó perturbado en ella, ó despojado de dicha posesión ó tenencia, designando en todo caso el autor de la perturbación ó del despojo; y que examinada la prueba testifical producida por el actor en el acto del juicio yerbal, todos los testigos se han limitado á declarar que el palmar de que se trata lo han considerado siempre como de la hacienda “Cayures”, pero no concreta ni determinadamente como la ley lo requiere, que el demandante Don Pedro Amorós estuviera en la posesión ó en la tenencia de dicho palmar; de donde se deduce que la prueba practicada en el juicio, y ofre-cida por el demandante, no acredita los dos extremos esen-ciales para que pueda estimarse con lugar el interdicto de despojo.
Vistos los Artículos 1649, 1650 y 1654 de la Ley de En-juiciamiento Civil y las Secciones 63 y 72 de la Orden General No. 118 de 10 de Agosto de 1899.
Fallamos-, que debemos confirmar y confirmamos la sen-tencia apelada, con las costas al apelante Don Pedro Amorós.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista en este caso.